Exhibit 10.1(a)


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


















LICENSE AGREEMENT
BETWEEN
NEOTOPE BIOSCIENCES LIMITED
AND
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
FOR
CASE NO. SD2002-035











--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1. DEFINITIONS
2

ARTICLE 2. GRANTS
4

ARTICLE 3. CONSIDERATION
6

ARTICLE 4. REPORTS, RECORDS AND PAYMENTS
8

ARTICLE 5. PATENT MATTERS
11

ARTICLE 6. GOVERNMENTAL MATTERS
14

ARTICLE 7. TERMINATION OR EXPIRATION OF THE AGREEMENT
14

ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION
15

ARTICLE 9. USE OF NAMES AND TRADEMARKS
17

ARTICLE 10. MISCELLANEOUS PROVISIONS
17





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






LICENSE AGREEMENT
This agreement (“Agreement”) is made by and between NEOTOPE BIOSCIENCES LIMITED,
a private limited company incorporated under the laws of Ireland with offices at
25- 28 North Wall Quay, Dublin 1, Ireland (“LICENSEE”) and The Regents of the
University of California, a California corporation having its statewide
administrative offices at 1111 Franklin Street, Oakland, California 94607-5200
(“UNIVERSITY”), represented by its San Diego campus having an address at
University of California, San Diego, Technology Transfer Office, Mail Code 0910,
9500 Gilman Drive, La Jolla, California 92093-0910 (“UCSD”).
This Agreement is effective on the date of the last signature (“Effective
Date”).
RECITALS
WHEREAS, the inventions disclosed in UCSD Disclosure Docket No. SD2002-035 and
titled “DEVELOPMENT OF AN ANTI-PARKINSON'S VACCINE IN TRANSGENIC MICE”
(“Invention”), was made in part by employees of Elan Pharmaceuticals, Inc.
(“Elan”), predecessor in interest to Licensee, and arose in part from research
at UCSD by Dr. Eliezer Masliah and his associates (hereinafter and collectively,
the “Inventors”) and are covered by Patent Rights as defined below;
WHEREAS, the development of the Invention was sponsored in part by Elan and as a
consequence this license is subject to overriding obligations to the same under
the sponsorship agreement;
WHEREAS, the sponsorship agreement referred to above included the transfer of
sponsor’s material to UNIVERSITY and provisions limiting the use of said
material;
WHEREAS, Elan assigned its rights in the Invention to Licensee;
WHEREAS, the Inventors are employees of UCSD, and they are obligated to assign
all of their right, title and interest in the Invention to UNIVERSITY;
WHEREAS, LICENSEE entered into a secrecy agreement (UC Control No. 2012-20-0615)
with UNIVERSITY, effective 5/15/2012, for the purpose of evaluating the
Invention (the “Secrecy Agreement”);
WHEREAS, LICENSEE entered into Option Agreements (UC Control No. 2004-12-0016
and 2007-12-0032) with UNIVERSITY, effective 4/1/2003 and 7/11/2006
respectively, arising from the sponsorship agreement;
WHEREAS, UNIVERSITY is desirous that the Invention be developed and utilized to
the fullest possible extent so that its benefits can be enjoyed by the general
public;
WHEREAS, LICENSEE is desirous of obtaining certain rights from UNIVERSITY for
commercial development, use, and sale of the Invention, and the UNIVERSITY is
willing to grant such rights; and


1
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





WHEREAS, LICENSEE understands that UNIVERSITY may publish or otherwise
disseminate information concerning the Invention at any time and that LICENSEE
is paying consideration thereunder for its early access to the Invention not
continued secrecy therein.
NOW, THEREFORE, the parties agree:
ARTICLE 1.DEFINITIONS
The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.
1.1    “Affiliate” means any corporation or other business entity which is bound
in writing by LICENSEE to the terms set forth in this Agreement and in which
LICENSEE owns or controls, directly or indirectly, at least fifty percent (50%)
of the outstanding stock or other voting rights entitled to elect directors, or
in which LICENSEE is owned or controlled directly or indirectly by at least
fifty percent (50%) of the outstanding stock or other voting rights entitled to
elect directors; but in any country where the local law does not permit foreign
equity participation of at least fifty percent (50%), then an “Affiliate”
includes any company in which LICENSEE owns or controls or is owned or
controlled by, directly or indirectly, the maximum percentage of outstanding
stock or voting rights permitted by local law.
1.2    “Combination Product” means any product which is a Licensed Product (as
defined below) and contains other product(s) or product component(s) that is not
an excipient, diluent, adjuvant, buffer and the like and (i) does not use
Invention, or Patent Rights (as defined below); (ii) the sale, use or import by
itself does not contribute to or induce the infringement of Patent Rights; (iii)
is sold separately by LICENSEE, its Sublicensee (as defined below) or an
Affiliate; and (iv) enhances the market price of the final product(s) sold, used
or imported by LICENSEE, its Sublicensee, or an Affiliate.
1.3    " Commercially Reasonable Efforts" means that the LICENSEE will use the
efforts of a similarly situated company in its industry entrusted with the
exercise of rights under an exclusive patent license but the level of effort
will be no less than: (a) marketing Licensed Products in quantities calculated
to address anticipated market demand once marketing has begun and (b) seeking
needed governmental approvals for marketing Licensed Products with diligence in
supplying indicated information to, and replying to, appropriate governmental
offices in the process. Commercially Reasonable Efforts shall in no case involve
a shelving of the development, marketing or sale of Licensed Products or a
suspension of the diligent pursuit of needed governmental approval for Licensed
Products.
1.4    “Field” means diagnostic, therapeutic and prophylactic uses, excluding
[***].
1.5    "Licensed Method" means any method that is covered by a Valid Claim the
use of which would constitute, but for the license granted to LICENSEE under
this Agreement and Licensee’s co-ownership interest, an infringement, an
inducement to infringe or contributory infringement, of any pending or issued
claim within Patent Rights, had LICENSEE not had rights in patents and patent
applications claiming Invention.
1.6    "Licensed Product" means any service, composition or product that is
covered by a Valid Claim and the manufacture, use, sale, offer for sale, or
importation of which would


2
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





constitute, but for the license granted to LICENSEE under this Agreement and
Licensee’s co-ownership interest, an infringement, an inducement to infringe or
contributory infringement, of any pending or issued claim within the Patent
Rights, had LICENSEE not had rights in patents and patent applications claiming
Invention.
1.7    “Net Sales” means the gross amount charged for Licensed Products sold by
LICENSEE, Sublicensees and/or Affiliates to third parties, less the sum of (a)
and (b) where applicable and if reasonable, separately listed, (a) is a
provision for (i) reasonable cash, trade, and quantity discounts or rebates
other than price discounts granted at the time of the sale (as allowed under
applicable law), reasonable service allowances and reasonable broker’s or
agent’s commissions, if any, actually allowed or paid, (ii) credits or
allowances actually given or made for rejection or return of, previously sold
products or retroactive price reductions (including Medicaid, Medicare,
government, commercial and similar types of rebates), (iii) sales tax, use tax,
tariff, import/export duties or other excise taxes or other governmental charges
levied on, attributable to or measured by the billing amount (excluding income,
franchise, and value added taxes except to the extent that value added taxes
have actually been paid and are not reimbursable), as adjusted for rebates and
refunds, (iv) transportation, freight and insurance charges actually incurred
and directly related to the distribution of the Licensed Products (excluding
amounts reimbursed by third party customers), (v) reasonable credits or
allowances actually given or made for wastage replacement, and (vi) taxes paid
by LICENSEE, Sublicensees and/or Affiliates to the United States Government or
an instrumentality thereof under 42 U.S.C. 300 aa-1 et seq. or other similar
legislation, or to a State of the United States or to a government of any other
country or portion thereof insuring against liability arising out of the
manufacture, use or sale of Licensed Products by LICENSEE, Sublicensees and/or
Affiliates; and (b) is a periodic adjustment of the provision determined in (a)
to reflect amounts actually incurred for (i), (ii), (iii), (iv), and (v). A
“Sale” of a Licensed Product is deemed to occur upon the invoicing, or if no
invoice is issued, upon the earlier of shipment or transfer of title in the
Licensed Product to a third party. For purposes of calculating Net Sales,
transfers to a Sublicensee or an Affiliate of Licensed Product under this
Agreement for (i) end use (but not resale) by the Sublicensee or Affiliate shall
be treated as sales by LICENSEE at list price of LICENSEE, or (ii) resale by a
Sublicensee or an Affiliate shall be treated as sales at the list price of the
Sublicensee or Affiliate.
1.8    “Patent Costs” means all expenses for the preparation, filing,
prosecution, and maintenance of all United States and foreign patents included
in Patent Rights. Patent Costs shall also include out-of-pocket expenses for
patentability opinions, inventorship determination, preparation and prosecution
of patent application, re-examination, re-issue, interference, and opposition
activities related to patents or applications in Patent Rights.
1.9    “Patent Rights” means UNIVERSITY’s rights in any the US and foreign
patent applications described un Exhibit A disclosing and claiming the
Invention, filed by Inventors and assigned to UNIVERSITY; and continuing
applications thereof including divisions, substitutions, and
continuations-in-part (but only to the extent the claims thereof are entirely
supported in the specification and entitled to the priority date of the parent
application); any patents issuing on said applications including reissues,
reexaminations and extensions; and any corresponding foreign applications or
patents.


3
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





1.10    “Sublicense” means an agreement into which LICENSEE enters with a third
party that is not an Affiliate for the purpose of (i) granting certain rights;
(ii) granting an option to certain rights; or (iii) forbearing the exercise of
any rights, granted to LICENSEE under this Agreement.
1.11    Sublicense Fees” means all issue fees, milestone payments and similar
license fees received by LICENSEE from its Sublicensees in consideration for the
grant of a Sublicense, but excluding: (i) earned royalties based on sales of
Licensed Products; (ii) research payments and reimbursement of research or
development costs or expenses which are explicitly earmarked for research and
development activities in a specific contract (entered into after the Effective
Date of this Agreement) with a Sublicensee towards the commercialization of
Licensed Products; (iii) amounts paid for purchase of stock or other equity or
debt interests in LICENSEE, provided that if such equity investments are at a
price greater than fair market value, the premium shall be included in
Sublicense Fees; (iv) reimbursement of patent costs and other out-of-pocket
costs incurred in connection with filing, prosecuting, and/or maintaining the
Patent Rights; and (v) payments received for the supply of goods (including
Licensed Products) or services, which is subject to the provisions of Paragraph
3.1d or 3.1f (as applicable).
1.12    “Term” means the period of time beginning on the Effective Date and
ending on the expiration date of the longest-lived Patent Rights.
1.13    “Territory” means worldwide where Patent Rights exist.
1.14    “Valid Claim” means any claim of an issued and unexpired patent within
Patent Rights that has not been held unenforceable, unpatentable or invalid by a
decision of a court or governmental agency of competent jurisdiction, which
decision is unappealable or unappealed within the time allowed for appeal.
ARTICLE 2. GRANTS
2.1    License. Subject to the limitations set forth in this Agreement,
UNIVERSITY hereby grants to LICENSEE and Affiliates, and LICENSEE hereby
accepts, a exclusive license, with the right of Sublicense, under UNIVERSITY’s
rights in Patent Rights to make and have made, to use and have used, to sell and
have sold, to offer for sale, and to import and have imported Licensed Products
and to practice Licensed Methods in the Field within the Territory and during
the Term. LICENSEE agrees to be responsible for Affiliates performance of and
compliance with the terms of this Agreement.
The license granted herein is exclusive for University’s interests in the Patent
Rights.
2.2    Sublicense.
(a)    The license granted in Section 2.1 includes the right of LICENSEE to
grant Sublicenses of UNIVERSITY’s interest in the Patent Rights to third parties
during the Term but only for as long as this license is exclusive.
(b)    With respect to Sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:


4
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(i)    not receive, or agree to receive, anything of value in lieu of cash as
consideration from a third party under a Sublicense granted to a Sublicensee
without the express written consent of UNIVERSITY.
The supply of goods, services, or leased space between the Licensee and
Sublicensee shall not be considered non-cash consideration under this paragraph
to the extent the supply of goods, services, or leased space are at fair market
value for dealings with unrelated third parties and with no premium due to the
sublicensed rights in the Patent Rights.
(ii)    to the extent applicable, include in any Sublicense all of the rights of
and obligations due to UNIVERSITY and contained in this Agreement;
(iii)    promptly provide UNIVERSITY with a copy of each Sublicense issued,
which shall be LICENSEE’s Confidential Information and shall be held in
confidence as set forth in Section 10.2. LICENSEE may redact those portions of a
Sublicense that do not relate to this Agreement.
(iv)    collect and guarantee payment of all payments due, directly or
indirectly, to UNIVERSITY from any Sublicensees and summarize and deliver all
reports due, directly or indirectly, to UNIVERSITY from Sublicensees.
(c)    Upon termination of this Agreement for any reason, UNIVERSITY, at its
sole discretion, shall determine whether LICENSEE shall cancel or assign to
UNIVERSITY any and all Sublicenses.
(d)    If LICENSEE grants a license to a third party under its own interest in
any Patent Rights, LICENSEE shall also concurrently grant a Sublicense under
Patent Rights to said third party under this Section 2.2.
2.3    Reservation of Rights. Subject to Sections 2.3(d) and (e), UNIVERSITY
reserves the right to:
(a)    use the Invention and Patent Rights for educational and research
purposes; and
(b)    publish or otherwise disseminate any information about the Invention at
any time; and;
(c)    allow other nonprofit institutions to use and publish or otherwise
disseminate any information about Invention and Patent Rights for educational
and research purposes.
(d)    For the avoidance of doubt, the provisions of that certain Research
Agreement dated September 1, 2001 between UNIVERSITY and Elan Pharma
International Limited, predecessor in interest to LICENSEE, and its seven
amendments, limiting use and transfer of the material continue to apply under
this Agreement.
(e)    UNIVERSITY shall request Dr. Eliezer Masliah to notify the UNIVERSITY’s
licensing professional responsible for the administration of this Agreement who


5
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





agrees to provide notice to any corporate sponsor that approaches him with a
similar antibody for work in the same therapeutic area that (i) UNIVERSITY’s
Patent Rights have been exclusively licensed, and (ii) LICENSEE has patent
rights solely owned by LICENSEE , including compositions that may be relevant to
the material the potential sponsor is proposing to use in the research project.
LICENSEE agrees that UNIVERSITY may provide any such potential sponsor notified
under this paragraph 2.3e contact information of LICENSEE.
ARTICLE 3. CONSIDERATION
3.1    Fees and Royalties. The parties hereto understand that the fees and
royalties payable by LICENSEE to UNIVERSITY under this Agreement are partial
consideration for the license granted herein to LICENSEE and Affiliates under
Patent Rights. LICENSEE shall pay UNIVERSITY:
(a)    a license issue fee of [***], within [***] days after the Effective Date;
(b)    license maintenance fees of [***] per year and payable on the first
anniversary of the Effective Date and annually thereafter on each anniversary;
provided however, that LICENSEE’s obligation to pay this fee shall end on the
date when LICENSEE is commercially selling a Licensed Product;
(c)    one-time milestone payments in the amounts payable according to the
following schedule or events for each Licensed Product, each payment being due
and payable one time only and within [***] days after the occurrence of the
corresponding event:
Amount
Date or Event
(i)    [***]


[***]
(ii)    [***]
[***]
(iii)    [***]
[***]
(iv)    [***]
[***]
(v)    [***]
[***]
(vi)    [***]
[***]
(vii)    [***]
[***]
(viii)    [***]
[***]
(ix)    [***]
[***]





(d)    an earned royalty of one percent (1%) on Net Sales of Licensed Products
by LICENSEE, Sublicensees and/or its Affiliate(s); provided, however, that the
earned


6
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





royalty due on Net Sales of Combination Product by LICENSEE, Sublicensees and/or
its Affiliate(s) shall be calculated as below:
Earned Royalties due UNIVERSITY = [A/(A+B)] x Royalty Rate on Net Sales of the
Licensed Products x Net Sales of Combination Product, where:
A is the separately listed Net Sale unit price of the Licensed Product or
Licensed Product components; and
B is the separately listed sale prices of the individual products or product
components, respectively, that satisfy the requirements outlined in Paragraph
1.3 (“Combination Products”).
In the event LICENSEE is required to pay royalties to one or more third parties
for rights necessary to make, use or sell Licensed Products, LICENSEE may deduct
[***] from the earned royalties payable to UNIVERSITY for every [***] LICENSEE
actually pays to said third parties; provided, however, in no event shall the
amount payable to UNIVERSITY be less than [***] of the amount otherwise due
(Abatement”).
(e)    A percentage of all Sublicense fees received by LICENSEE from its
Sublicensees, according to the following schedule:
Percentage
Timing of Sublicense
[***]
[***]
[***]
[***]
[***]
[***]



(f)    Beginning the calendar year of commercial sales of the first Licensed
Product by LICENSEE, its Sublicensee, or an Affiliate and if the total earned
royalties paid by LICENSEE under Paragraphs 3.1(d) and (f) to UNIVERSITY
cumulatively amounts to less than:
(i)    [***];
(ii)    [***];
(iii)    [***],
LICENSEE shall pay to UNIVERSITY the above amounts as a minimum annual royalty
on or before February 28 following the last quarter of such year the difference
between amount noted above and the total earned royalty paid by LICENSEE for
such year under Paragraphs 3.1(d) and (f); provided, however, that for the year
of commercial sales of the first Licensed Product, the amount of minimum annual
royalty payable shall be pro-rated for the number of months remaining in that
calendar year.
(g)    All fees and royalty payments specified in Paragraphs 3.1(a) through
3.1(f) above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be
delivered by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.


7
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(h)    The royalties under Sections 3.1(d) and 3.1(e) continue, on a
country-by-country basis, until the expiration of the last to expire patent
containing a Valid Claim covering the applicable Licensed Product or Licensed
Method.
3.2    Due Diligence.
(a)    LICENSEE shall use Commercially Reasonable Efforts, either directly or
through its Affiliate(s) or Sublicensee(s) to:
(i)    diligently proceed with the development, manufacture and sale of Licensed
Products;
[***]
(b)    If LICENSEE should reasonably believe it may fail to meet any of its
obligations specified in Paragraphs 3.3(a)(iii)-(iv) and provides UNIVERSITY
with notice of its concern at least [***] months prior to the relevant date of
such obligation, LICENSEE and UNIVERSITY shall enter into good faith
negotiations to amend this Agreement to extend the dates for satisfaction of
such obligation and, if applicable, the remaining obligations.
(c)    If LICENSEE fails to perform its obligations specified in Paragraphs
3.3(a)(i)-(ii) or the negotiations pursuant to Paragraph 3.3(b) fail to result
in an amendment to this Agreement and LICENSEE fails to perform any of its
obligations specified in Paragraphs 3.3(a)(iii)-(iv), then UNIVERSITY shall have
the right and option to terminate this Agreement. This right, if exercised by
UNIVERSITY, supersedes the rights granted in Article 2.
ARTICLE 4. REPORTS, RECORDS AND PAYMENTS
4.1    Reports.
(a)    Progress Reports.
If requested, six months after the Effective Date, UNIVERSITY may request a
progress report, and then on the subsequent anniversary after Effective Date and
ending on the date of first commercial sale of a Licensed Product in the United
States, within [***] days after receipt of UNIVERSITY’s progress report form,
LICENSEE will provide an annual progress report relating to LICENSEE’s (and
Affiliate’s and Sublicensee’s) activities for the preceding twelve months to
develop and test all Licensed Products and obtain governmental approvals
necessary for marketing the same (the “Progress Report”). Such Progress Reports
shall be due within [***] days after the anniversary of the Effective Date of
this Agreement and include a summary of work completed, summary of work in
progress, current schedule of anticipated events or milestones, market plans for
introduction of Licensed Products, and summary of resources (dollar value) spent
in the reporting period. The Progress Reports referred to in this Section 4.1
(a) should be marked with the following title and case number: “License
Agreement between UCSD and Neotope, Inc. for case 2002-035.” Progress Reports
shall be submitted as attachment to UCSD’s email address: tto-reports@ucsd.edu.


8
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(b)    Royalty Reports
After the first commercial sale of a Licensed Product anywhere in the world,
LICENSEE shall submit to UNIVERSITY semi-annual royalty reports on or before
each of May 31 and November 30 of each year. Each May and November royalty
report shall cover LICENSEE’S (and each Affiliate’s and Sublicensee’s)
activities October through March and April through August, respectively, and
shall show:
(i)    the date of first commercial sale of a Licensed Product in each country;
(ii)    the gross sales, deductions as provided in Paragraph 1.6 (Net Sales),
and Net Sales during the most recently completed calendar quarter and the
royalties, in US dollars, payable with respect thereto;
(iii)    the number of each type of Licensed Product sold;
(iv)    Sublicense fees and royalties received during the most recently
completed calendar quarter in US dollars, payable with respect thereto;
(v)    the method used to calculate the royalties; and
(vi)    the exchange rates used.
If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.
The reports referred to in this Section 4.1(b) should be marked with the
following title and case number: “License Agreement between UCSD and PROTHENA
BIOSCIENCES for case 2002-035” and shall be submitted as attachment to UCSD’s
email address: tto-reports@ucsd.edu.
4.2    Records & Audits.
(a)    LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and Sublicense fees received under this Agreement. Such records shall
be retained by LICENSEE for at least [***] years following a given reporting
period.
(b)    All records shall be available during normal business hours for
inspection at the expense of UNIVERSITY by UNIVERSITY’s Internal Audit
Department or by a Certified Public Accountant selected by UNIVERSITY and in
compliance with the other terms of this Agreement for the sole purpose of
verifying reports and payments or other compliance issues. Such inspector shall
not disclose to UNIVERSITY any information other than information relating to
the accuracy of reports and payments made under this Agreement or other
compliance issues. In the event that any such inspection shows an under
reporting and underpayment in excess of [***] for any twelve-month (12-month)
period, UNIVERSITY shall provide LICENSEE with a report of such inspector’s
findings and conclusions. If LICENSEE does not dispute the report, then LICENSEE
shall pay the cost of the audit as well as any additional sum that would have
been payable to UNIVERSITY had the LICENSEE reported correctly, plus an interest
charge at a rate of [***] per year. Such interest shall be


9
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





calculated from the date the correct payment was due to UNIVERSITY up to the
date when such payment is actually made by LICENSEE. For underpayment not in
excess of [***] for any twelve-month (12-month) period, LICENSEE shall pay the
difference within [***] days without interest charge or inspection cost. Any
unresolved dispute between the parties regarding the report shall first be
referred to the Chief Financial Officer of LICENSEE and UNIVERSITY’s Assistant
Vice Chancellor, Technology Transfer. If the dispute has not been resolved
within [***] days after such referral, then the parties may pursue any and all
remedies that may be available under this Agreement, at law and in equity.
4.3    Payments.
(a)    All fees, reimbursements and royalties due UNIVERSITY shall be paid in
United States dollars and all checks shall be made payable to “The Regents of
the University of California”, referencing UNIVERSITY’s taxpayer identification
number, 95-6006144, and sent to UNIVERSITY according to Paragraph 10.1
(Correspondence). When Licensed Products are sold in currencies other than
United States dollars, LICENSEE shall first determine the earned royalty in the
currency of the country in which Licensed Products were sold and then convert
the amount into equivalent United States funds, using the exchange rate quoted
in the Wall Street Journal on the last business day of the applicable reporting
period.
(b)    Royalty Payments
(i)    Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.
(ii)    LICENSEE shall pay earned royalties quarterly [***]. Each such payment
shall be for earned royalties accrued within LICENSEE’s most recently completed
calendar quarter.
(iii)    Royalties earned on sales occurring in any country outside the United
States (“Ex-US”) or royalty income arising from any Sublicense granted pursuant
to this Agreement Ex-US shall not be reduced by LICENSEE for any taxes, fees, or
other charges imposed by the government of such country affecting the payment of
royalty income to UNIVERSITY, except as allowed under Paragraph 1.7. Payments
are actually made by LICENSEE or SUBLICENSEE in fulfillment of UNIVERSITY’s tax
liability in any particular country may be credited against earned royalties or
fees due UNIVERSITY for that country. LICENSEE shall pay all bank charges
resulting from the transfer of such royalty payments. LICENSEE shall deliver to
UNIVERSITY, upon UNIVERSITY’s request, proof of payment of all such taxes. Each
party shall provide assistance to the other party in seeking any benefits
available to such party with respect to government tax withholdings by any
relevant law or double tax treaty.
(iv)    If at any time legal restrictions prevent the prompt remittance of part
or all royalties by LICENSEE with respect to any country where a Licensed
Product is sold or a Sublicense is granted pursuant to this Agreement,


10
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





LICENSEE shall convert the amount owed to UNIVERSITY into US currency and shall
pay UNIVERSITY directly from its US sources of funds for as long as the legal
restrictions apply.
(v)    In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision. LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision.
(vi)    Royalty payments under Article 3, recoveries and settlements under
Article 5, and royalty reports under 4.1(b) shall be rendered for any and all
Licensed Products even if due after expiration of the Agreement. If no
utilization of Technology and no applicable Patent Rights existed in the
Territory at the time of any making, use, sale, offer for sale, or import, then
no royalty payments or royalty reports shall be due.
(c)    Late Payments. In the event royalty, reimbursement and/or fee payments
are not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY the
interest charges at a rate of [***] per year. Such interest shall be calculated
from the date payment was due until actually received by UNIVERSITY.
ARTICLE 5. PATENT MATTERS
5.1    Patent Prosecution and Maintenance.
(a)    LICENSEE agrees to diligently prosecute and maintain the patents and
patent applications described under the Patent Rights. LICENSEE shall provide
UNIVERSITY with copies of all relevant documentation relating to such
prosecution and UNIVERSITY shall keep this documentation confidential. The
counsel shall take instructions only from LICENSEE. Additional filings related
to the Invention shall determine inventorship in accordance with US patent law
and ownership shall follow inventorship. All patent filings and all patent
prosecution decisions and related filings (e.g. responses to office actions)
shall be at LICENSEE’s final discretion (prosecution includes, but is not
limited to, interferences, oppositions and any other inter partes matters
originating in a patent office).
(b)    LICENSEE shall consider amending any patent application in Patent Rights
to include claims reasonably requested by UNIVERSITY to protect the products
contemplated to be sold by LICENSEE under this Agreement.
(c)    If LICENSEE decides to discontinue prosecution or maintenance of any
Patent Right, LICENSEE agrees to notify UNIVERSITY in sufficient time for
UNIVERSITY to decide whether they wish to assume responsibility for that patent
or application. UNIVERSITY will notify LICENSEE of their decision in a timely
manner. If UNIVERSITY reasonably disagrees with the abandonment of said Patent


11
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Right LICENSEE shall continue prosecution or maintenance of such Patent Right as
set forth in Sections 5.1(a) and (b).
(d)    Should LICENSEE in its sole discretion decide to apply for an extension
of the term of any patent in Patent Rights if appropriate under the Drug Price
Competition and Patent Term Restoration Act of 1984 and/or European, Japanese
and other foreign counterparts of this law., LICENSEE shall prepare all
documents for such application, and UNIVERSITY shall execute such documents and
take any other additional action as LICENSEE reasonably requests in connection
therewith.
5.2    Patent Infringement.
(a)    In the event that UNIVERSITY (to the extent of the actual knowledge of
the licensing professional responsible for the administration of this Agreement)
or LICENSEE (to the extent of the actual knowledge of LICENSEE’s employee(s)
responsible for the administration of this Agreement) learns of infringement of
potential commercial significance in the Field of any Valid Claim, the
knowledgeable party will provide the other (i) with written notice of such
infringement and (ii) with any evidence of such infringement available to it
(the “Infringement Notice”). During the period in which, and in the jurisdiction
where, LICENSEE has exclusive rights under this Agreement, neither UNIVERSITY
nor LICENSEE will notify a third party (including the infringer) of infringement
or put such third party on notice of the existence of any Patent Rights without
first obtaining consent of the other. If LICENSEE notifies a third party of
infringement or puts such third party on notice of the existence of any Patent
Rights with respect to such infringement without first obtaining the written
consent of UNIVERSITY and UNIVERSITY is sued in declaratory judgment, UNIVERSITY
shall have the right to terminate this Agreement immediately without the
obligation to provide [***] days’ notice as set forth in Paragraph 7.1. Both
UNIVERSITY and LICENSEE will use their reasonably diligent efforts to cooperate
with each other to abate such infringement without litigation.
(b)    If infringing activity of potential commercial significance by the
infringer has not been abated within [***] days following the date the
Infringement Notice takes effect, LICENSEE shall have the first right to
institute suit for patent infringement against the infringer. UNIVERSITY may
voluntarily join such suit, but may not thereafter commence suit against the
infringer for the acts of infringement that are the subject of LICENSEE’s suit
or any judgment rendered in that suit. LICENSEE may not join UNIVERSITY in a
suit initiated by LICENSEE without UNIVERSITY’s prior written consent. Since
UCSD does not have the authority to commit UNIVERSITY to joining such suit, UCSD
shall request and recommend that UNIVERSITY, if deemed to be a necessary party
by a court of competent jurisdiction and in the absence of a conflict that would
prevent UNIVERSITY from doing so, join such suit at LICENSEE’S expense. LICENSEE
will pay any costs incurred by UNIVERSITY arising out of such suit, including
but not limited to, any legal fees of counsel that UNIVERSITY selects and
retains to represent it in the suit.
(c)    If, within [***] days following the date the Infringement Notice takes
effect, infringing activity of potential commercial significance by the
infringer has not been abated and if LICENSEE has not brought suit against the
infringer, UNIVERSITY


12
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





may institute suit for patent infringement against the infringer. If UNIVERSITY
institutes such suit, LICENSEE may not join such suit without UNIVERSITY’s
consent and may not thereafter commence suit against the infringer for the acts
of infringement that are the subject of UNIVERSITY’s suit or any judgment
rendered in that suit. UNIVERSITY shall not admit the invalidity or
unenforceability of any Patent Rights without LICENSEE’s prior written consent.
(d)    Notwithstanding anything to the contrary in this Agreement:
(A)    in the event that the infringement or potential infringement pertains to
an issued patent included within the Patent Rights and written notice is given
under any statute expediting litigation (e.g. the Drug Price Competition and
Patent Term Restoration Act of 1984 and/or foreign counterparts of this Law)
("Act"), then the party in receipt of such notice under the Act (in the case of
UNIVERSITY to the extent of the actual knowledge of the licensing officer
responsible for the administration of this Agreement) shall provide the
Infringement Notice to the other party promptly. If the time period is such that
the LICENSEE will lose the right to pursue legal remedy for infringement by not
notifying a third party or by not filing suit, the notification period and the
time period to file suit will be accelerated to within [***] days of the date of
such notice under the Act to either party.
(B)    The parties shall cooperate to comply with the provisions of the Patient
Protection and Affordable Care Act (H.R. 3590) required to protect and enforce
Patent Rights including without limitation the Public Health Service Act (42
U.S.C. 262) Sections 351 (1)(1 )-(6), (8) and (9).
(e)    Any recovery or settlement received in connection with any suit will
first be shared by UNIVERSITY and LICENSEE proportionately to cover the
litigation costs each incurred except as to those of its costs paid by the other
party to this Agreement. In any suit initiated by LICENSEE, any recovery in
excess of litigation costs will be shared between LICENSEE and UNIVERSITY as
follows: (A) UNIVERSITY will receive [***] of the recovery if UNIVERSITY was not
a party in the; or (B) UNIVERSITY will receive [***] of the recovery if
UNIVERSITY was a party in the litigation. In any suit initiated by UNIVERSITY,
any recovery in excess of litigation costs will be shared between LICENSEE and
UNIVERSITY as follows: (A) LICENSEE will receive fifteen percent (15%) of the
recovery if LICENSEE was not a party in the suit; or (B) LICENSEE will receive
[***] of the recovery if LICENSEE was a party in the litigation. UNIVERSITY and
LICENSEE agree [***]. LICENSEE and UNIVERSITY will [***].
(f)    Any agreement made by LICENSEE for purposes of settling litigation or
other dispute shall comply with the requirements of Section 2.2 (Sublicenses) of
this Agreement.
(g)    Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).


13
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(h)    Any litigation proceedings will be controlled by the party bringing the
suit, except that UNIVERSITY may be represented by counsel of its choice in any
suit brought by LICENSEE.
5.3    Patent Marking. LICENSEE shall mark all Licensed Products made, used or
sold under the terms of this Agreement, or their containers, in accordance with
the applicable patent marking laws. LICENSEE shall be responsible for all
monetary and legal liabilities arising from or caused by (i) failure to abide by
applicable patent marking laws and (ii) any type of incorrect or improper patent
marking.
ARTICLE 6. GOVERNMENTAL MATTERS
6.1    Governmental Approval or Registration. If this Agreement or any
associated transaction is required by the law of any nation to be either
approved or registered with any governmental agency, LICENSEE shall assume all
legal obligations to do so. LICENSEE shall notify UNIVERSITY if it becomes aware
that this Agreement is subject to a United States or foreign government
reporting or approval requirement. LICENSEE shall make all necessary filings and
pay all costs including fees, penalties, and all other out-of-pocket costs
associated with such reporting or approval process.
6.2    Export Control Laws. LICENSEE shall observe all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.
ARTICLE 7. TERMINATION OR EXPIRATION OF THE AGREEMENT
7.1    Termination by UNIVERSITY.
(a)    If LICENSEE fails to perform or violates any term of this Agreement, then
UNIVERSITY may give written notice of default (“Notice of Default”) to LICENSEE.
If LICENSEE fails to cure the default within sixty (60) days of the Notice of
Default, UNIVERSITY may terminate this Agreement and the license granted herein
by a second written notice (“Notice of Termination”) to LICENSEE. If a Notice of
Termination is sent to LICENSEE, this Agreement shall automatically terminate on
the effective date of that notice. Termination shall not relieve LICENSEE of its
obligation to pay any fees owed at the time of termination and shall not impair
any accrued right of UNIVERSITY. During the term of any such Notice of Default
or period to cure, to the extent the default at issue is a failure to pay past
or ongoing Patent Costs as provided for under this Agreement, UNIVERSITY shall
have no obligation to incur any new Patent Costs under this Agreement and shall
have no obligation to further prosecute Patent Rights or file any new patents
under Patent Rights.
(b)    This Agreement will terminate immediately, without the obligation to
provide sixty (60) days’ notice as set forth in Paragraph 7.1(a), if LICENSEE
files a claim including in any way the assertion that any portion of
UNIVERSITY’s Patent Rights is invalid or unenforceable where the filing is by
the LICENSEE, a third party on behalf of the LICENSEE, or a third party at the
written urging of the LICENSEE.


14
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(c)    This Agreement shall automatically terminate without the obligation to
provide sixty (60) days’ notice as set forth in Paragraph 7.1(a) upon the filing
of a petition for relief under the United States Bankruptcy Code by or against
the LICENSEE as a debtor or alleged debtor.
7.2    Termination by LICENSEE.
(a)    LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a ninety (90) day written notice to UNIVERSITY. Said notice
shall state LICENSEE’s reason for terminating this Agreement.
(b)    Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.
7.3    Survival on Termination or Expiration. The following Paragraphs and
Articles shall survive the termination or expiration of this Agreement:
(a)    Article 4 (REPORTS, RECORDS AND PAYMENTS), to the extent by their nature
the applicable provisions of Article 4 would be reasonably expected to survive.
(b)    Article 8 (LIMITED WARRANTY AND INDEMNIFICATION);
(c)    Article 9 (USE OF NAMES AND TRADEMARKS); and
(d)    Article 10.
ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION
8.1    Limited Warranty.
(a)    UNIVERSITY warrants that it has the lawful right to grant this license.
This warranty does not include Patent Rights to the extent assigned, or
otherwise licensed, by UNIVERSITY’s inventors to third parties.
(b)    The license granted herein are is provided “AS IS” and without WARRANTY
OF MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE or any other
warranty, express or implied. UNIVERSITY makes no representation or warranty
that the Licensed Product, Licensed Method or the use of Patent Rights will not
infringe any other patent or other proprietary rights.
(c)    NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL
PROPERTY INFRINGEMENT, OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
OR OTHER SPECIAL DAMAGES SUFFERED BY THE OTHER PARTY, SUBLICENSEES, OR
AFFILIATES ARISING OUT OF OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION
OF ANY KIND (INCLUDING


15
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





TORT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY) EVEN IF UNIVERSITY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. ALSO, UNIVERSITY WILL NOT
BE LIABLE FOR ANY DIRECT DAMAGES SUFFERED BY LICENSEE, SUBLICENSEES, JOINT
VENTURES, OR AFFILIATES ARISING OUT OF OR RELATED TO PATENT RIGHTS TO THE EXTENT
ASSIGNED, OR OTHERWISE LICENSED, BY UNIVERSITY’S INVENTORS TO THIRD PARTIES.
(d)    Nothing in this Agreement shall be construed as:
(i)    a warranty or representation by UNIVERSITY as to the validity or scope of
any Patent Rights;
(ii)    a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;
(iii)    an obligation to bring or prosecute actions or suits against third
parties for patent infringement except as provided in Section 5.2 hereof;
(iv)    conferring by implication, estoppel or otherwise any license or rights
under any patents of UNIVERSITY other than Patent Rights as defined in this
Agreement, regardless of whether those patents are dominant or subordinate to
Patent Rights; or
(v)    an obligation to furnish any know-how not provided in Patent Rights.
8.2    Indemnification.
(a)    LICENSEE will, and will require Sublicensees to, indemnify, hold
harmless, and defend UNIVERSITY and its officers, employees, and agents; the
sponsors of the research that led to the Invention; and the inventors of patents
or patent applications under Patent Rights, and their employers; against any and
all product liability claims, suits, losses, damages, costs, fees, and expenses
resulting from, or arising out of, the exercise of this license or any
Sublicense.
(b)    LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self-insurance as follows:
comprehensive or commercial general liability insurance (contractual liability
included) with limits of at least:
(i)    [***]
(ii)    [***]
(iii)     Worker’s Compensation as legally required in the jurisdiction in which
the LICENSEE is doing business; and


16
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(iv)    the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE.
(c)    UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought
against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article. LICENSEE shall keep UNIVERSITY informed on a current
basis of its defense of any claims under this Article. LICENSEE will not settle
any claim against UNIVERSITY without UNIVERSITY’s written consent, where (a)
such settlement would include any admission of liability or admission of wrong
doing on the part of the indemnified party, (b) such settlement would impose any
restriction on UNIVERSITY/indemnified party’s conduct of any of its activities,
or (c) such settlement would not include an unconditional release of
UNIVERSITY/indemnified party from all liability for claims that are the subject
matter of the settled claim.
ARTICLE 9. USE OF NAMES AND TRADEMARKS
9.1    Except as provided in 9.3, nothing contained in this Agreement confers
any right to use in advertising, publicity, or other promotional activities any
name, trade name, trademark, or other designation of either party hereto
(including contraction, abbreviation or simulation of any of the foregoing).
Unless required by law, and except for investor presentations and in connection
with due diligence, the use by LICENSEE of the name, “The Regents of the
University of California” or the name of any campus of the University of
California in advertising, publicity, or other promotional activities is
prohibited, without the express written consent of UNIVERSITY.
9.2    UNIVERSITY may disclose to the Inventors the terms and conditions of this
Agreement upon their request. If such disclosure is made, UNIVERSITY shall
request the Inventors not disclose such terms and conditions to others.
9.3    The parties may acknowledge the existence of this Agreement and the
extent of the grant in Article 2 to third parties, but shall not, without the
prior written consent of the other party, such consent not to be unreasonably
withheld, conditioned, or delayed, disclose the financial terms of this
Agreement to third parties, except where required by law to do so, such as under
the California Public Records Act.
LICENSEE does not grant UNIVERSITY (including UCSD) permission to include
LICENSEE’s name and a link to LICENSEE’s website in UNIVERSITY’s and UCSD’s
annual reports and on UNIVERSITY’s (including UCSD’s) websites that showcase
technology transfer related stories.
ARTICLE 10. MISCELLANEOUS PROVISIONS
10.1    Correspondence. Any notice or payment required to be given to either
party under this Agreement shall be deemed to have been properly given and
effective:
(a)    on the date of delivery if delivered in person, or
(b)    five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.


17
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





If sent to LICENSEE:
Notices:
Neotope Biosciences Limited
25-28 North Wall Quay
Dublin 1 Ireland
Attention: Director

With a copy to:
Prothena Biosciences Inc,
650 Gateway Boulevard
South San Francisco, CA 94080
Attn: Tara Nickerson
Invoices:    accounting@prothena.com
If sent to UNIVERSITY by mail:
University of California, San Diego
Technology Transfer Office
9500 Gilman Drive, Mail Code 0910
La Jolla, CA 92093-0910 Attention:
Assistant Vice Chancellor
If sent to UNIVERSITY by courier:
University of California, San Diego
Technology Transfer Office
10300 North Torrey Pines Road
Torrey Pines Center North, Third Floor
La Jolla, CA 92037
Attention: Assistant Vice Chancellor
10.2    Secrecy.
(a)    “Confidential Information” shall mean information, relating to the
Invention and the Patent Rights, and information disclosed by a party to the
other party in connection with negotiation, terms and performance of this
Agreement which if disclosed in writing shall be marked “Confidential”, or if
first disclosed otherwise, shall within [***] days of such disclosure be reduced
to writing by UNIVERSITY and sent to LICENSEE:
(b)    The receiving party shall:
(i)    use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;
(ii)    safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;


18
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(iii)    except as otherwise permitted herein, not disclose Confidential
Information to others (except to its employees (not applicable to UNIVERSITY’s
employees, except to the extent related to the terms of this Agreement), agents,
Sublicensees, Affiliates or consultants who are bound to the receiving party by
a like obligation of confidentiality) without the express written permission of
the disclosing party, except that the receiving party shall not be prevented
from using or disclosing any of the Confidential Information that:
(A)    the receiving party can demonstrate by written records was previously
known to it;
(B)    is now, or becomes in the future, public knowledge other than through
acts or omissions of the receiving party;
(C)    is lawfully obtained by the receiving party from sources independent of
disclosing party; or
(D)    is required to be disclosed by law or a court of competent jurisdiction;
and
(c)    The secrecy obligations of the parties with respect to Confidential
Information shall continue for a period ending [***] years from the termination
date of this Agreement.
(d)    Notwithstanding the foregoing, LICENSEE may, without UNIVERSITY’s prior
consent, disclose this Agreement to potential Sublicensees in connection with
due diligence.
10.3    Assignability. This Agreement shall be binding upon and inure to the
benefit of LICENSEE and UNIVERSITY and their respective successors and permitted
assigns. Neither party may delegate its obligations under this Agreement or
assign or otherwise transfer this Agreement without the prior written consent of
the other party; provided, however, that either party may, without prior
consent, assign this Agreement and/or the rights and obligations thereunder to
an Affiliate, or to a third party who acquires all, or substantially all of the
business relating to the subject matter of this Agreement. The parties agree to
notify the other party of any such assignment.
10.4    No Waiver. No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.
10.5    Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and validity
of any patent or patent application shall be governed by the applicable laws of
the country of the patent or patent application.
10.6    Force Majeure. A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation,


19
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





war, riot, and insurrection; laws, proclamations, edicts, ordinances, or
regulations; strikes, lockouts, or other serious labor disputes; and floods,
fires, explosions, or other natural disasters. When such events have abated, the
non-performing party’s obligations herein shall resume.
10.7    Headings. The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
10.8    Entire Agreement. This Agreement embodies the entire understanding of
the parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof; provided, however, that the Secrecy Agreement shall
remain in full force and effect for all disclosures between the parties prior to
the Effective Date of this Agreement.
10.9    Amendments. No amendment or modification of this Agreement shall be
valid or binding on the parties unless made in writing and signed on behalf of
each party.
10.10    Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.
IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.
NEOTOPE BIOSCIENCES LTD.
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA:
By: /s/ Shane Cooke   
By: /s/ Jane Moores      
(Signature)
(Signature)
Name:    Shane Cooke   
Jane Moores, PH.D.
Title:    Director   
Assistant Vice Chancellor-Technology Transfer
Date:    04 November 2013   
Date:    10/21/13            



I concur in Sections 2.3(e) and 10.2 (subject to UNIVERSITY's rights in Sections
2.3a-c) only as they exist on the date of my signature. I am not a party to this
Agreement.
By: /s/ Eliezer Masliah        
(Signature)
Dr. Eliezer Masliah
    


20
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Exhibit A
Created 10/23/2012
[***]




1
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.